          Case 1:18-cv-06378-ER Document 28 Filed 11/05/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

PERRY A. FRANKEL, M.D. AND
ADVANCED CARDIOVASCULAR
DIAGNOSTICS, PLLC,                                   Civil Action No.: 1:18-cv-06378-
                                                     ER-BCM
                     Plaintiffs,

v.
                                                     NOTICE OF MOTION TO
U.S. HEALTHCARE, INC. d/b/a AETNA U.S.               DISMISS
HEALTHCARE, INC. d/b/a AETNA HEALTH,
INC., AND AETNA, INC. d/b/a AETNA.

                      Defendants.


        PLEASE TAKE NOTICE that upon the accompanying Declaration of Mark J.

Schwemler, Esq., including all the exhibits attached thereto, and upon the accompanying

Memorandum of Law, Defendant Aetna Life Insurance Company (improperly pled in the caption

as U.S. Healthcare, Inc. d/b/a Aetna U.S. Healthcare, Inc. d/b/a Aetna Health, Inc., and Aetna,

Inc. d/b/a Aetna) will move this Court at the United States Courthouse for the Southern District

of New York, 500 Pearl Street, New York, New York, before the Honorable Edgardo Ramos,

United States District Judge, for an Order dismissing this action with prejudice pursuant to

Federal Rule of Civil Procedure 12(b)(6).

        In accordance with the schedule set by this Court, Defendant’s moving papers will be

filed and served on November 5, 2018; Plaintiffs’ answering papers shall be filed and served on

December 5, 2018; and Defendant’s reply papers shall be filed and served on December 19,

2018.
         Case 1:18-cv-06378-ER Document 28 Filed 11/05/18 Page 2 of 2



                                         Respectfully submitted,

                                         Connell Foley LLP

                                         /s/ Patricia A. Lee
                                         Patricia A. Lee
                                         Elyse S. Tormey
                                         888 Seventh Avenue, 9th Floor
                                         New York, NY 10106
                                         212-307-3700
                                         PLee@connellfoley.com
                                         ESchier@connellfoley.com


                                         Elliott Greenleaf, P.C.

                                         Mark J. Schwemler
                                         Gregory S. Voshell
                                         Thomas B. Helbig, Jr.
                                         925 Harvest Drive, Suite 300
                                         Blue Bell, PA 19422
                                         215-977-1000
                                         mjs@elliottgreenleaf.com
                                         gsc@elliottgreenleaf.com
                                         tbh@elliottgreenleaf.com

                                         Counsel for Defendant Aetna Life Insurance
                                         Company
Dated: November 5, 2018
